Title: To Benjamin Franklin from Thomas Wharton, 12 June 1766
From: 
To: 


My Dear friend
Philada. June 12. 1766
I wrote thee on the 9th which sent by Express after Capt. Egdon, but He not reaching the Vessell have deliverd them to Capt. Falkner, by whom thou’l receive this.
We on the 10th. had the Pleasure of finding thou had wrote a Letter to the Commitee of Correspondence, which at once Stoppd the Virulence of the P--ry P--ty and gave them reason to Apprehend, that thy great and Unwearied Endeavours, would, to their great Mortification, and our Joy, be crownd with Success.
I have enclosd thee, a News Paper of this date, in which thou’l find, that We rejoice, but not in Such a Manner as can Give our Ennemies a handle Against Us, and that my Friend is not forgot by a respectable Part of the People, I mean the Free and Independant in Judgement.

Hinton Brown and Doctr. Fothergill have wrote to Jas. Pemberton, a Letter, wherein they Express such sentiments of thy Integrety, Joind with the Important services thou has renderd to this Continent, as will (if possible) more Endear thee to the Freemen Amongst Us; Which We intend to Publish.
Have also sent thee an Address &c. which is said to be wrote by John Dickinson.
The Piece wrote by Doctr. Fothergill relative to the Stamp Act, does Him great Honor, being by Us Esteem’d a well done Performance. I remain thy real friend
  Tho Wharton
 
Addressed: For / Benjamin Franklin Esqr / Deputy Post Master General of No America / In / Craven Street / London / per favour of / Capt Falkner
Endorsed: Mr Thos Wharton June 12. 66
